DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 15, 18, 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael (5729867) and Endres (3747262).  Carmichael discloses a building model connector set and a method of obtaining a plurality of connectors (Fig. 2) and flat panel forms (14, 15) to form structures (Figs. 4a-6) wherein the connectors include a solid central body (13) and co-linear flexible arms (11, 12) extending outwardly from the central body that include first and second arm portions generally parallel to one another and each with a first end connected to the central body, a distal end spaced from the first end to define a length, an inner surface, an outer surface, first and second side surfaces, a depth or width and a thickness (Figs. 1 & 2, column 2 lines 61-64).  First and second gripping teeth (d) are formed on the inner surfaces at distal ends of the first and second arm portions so as to be positioned at the same distance from the central body, respectively, for removably connecting to the forms without touching any other gripping teeth while connected to the forms (Fig. 1).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 4-8, 11, 12, 19, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael and Endres as applied above and further in view of Cochella (8968046).  Carmichael and Endres disclose the basic inventive concept with the exception of having a plurality of differently shaped connectors.  Cochella discloses connectors with arms configured for retaining flat forms to build structures that can be configured to include parallel arms adjacent to one another such that one of the arm portions is shared by each arm (Fig. 3C), two arms angled at 90 degrees (Fig. 3R, column 6 lines 60-64), a plurality of arms uniformly spaced over 360 degrees and See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael, Endres and Cochella as applied above for claim 12 and further in view of Gudger (2001/0003694).  Carmichael, Endres and Cochella disclose the basic inventive concept with the exception of including a hybrid connector.  Gudger discloses a hybrid connector with a first portion having arms and a second  portion that enables attachment to a toy building block (abstract, Fig. 1).  Although Gudger does not disclose a connector for a flat panel form, it does teach configuring a hybrid connector for enabling different types of construction elements to be connected and used together and as such it would have been obvious to one of ordinary skill in the art to modify a connector of Carmichael, Endres and Cochella as a hybrid connector for the predictable result of enabling enhanced versatility in the creation of structures.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael and Endres as applied for claim 1 above.  Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael, Endres and Cochella as applied for claim 27 above.  The references disclose the basic inventive concept, with the exception of the distance between the teeth being between 0.04 - 0.12 inches.  It would have been an obvious matter of design choice to space the teeth with the given dimensions since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device the claimed device is not patentably distinct there from.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael and Endres as applied above for claim 1 and further in view of Selton (5803782).  Carmichael and Endres disclose the basic inventive concept with the exception of the terminal end surfaces of the teeth being textured.  Selton discloses a connector that includes textured surfaces for enhancing engagement between components (column 4 lines 26-53).  It would have been obvious to one of ordinary skill in the art from the teaching of Selton to use textured surfaces to further enhance a connection if so desired.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-15, 18-20 and 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Selton doesn’t have teeth with the textured surface and therefore does not teach the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711